Title: From Alexander Hamilton to James McHenry, 7 March 1800
From: Hamilton, Alexander
To: McHenry, James

N York March 7th 1800
Sir
Mr. Ethan A. Brown has acted, for some time, in my office, in the character of Assistant Secretary; and I shall continue to have occasion for his services. It would therefore be gratifying to me if the President would bestow on him the appointment of second Lieutenant in the twelfth regiment. Mr: Brown has heretofore received a monthly salary. Should he be appointed to the office of Lieutenant he can be supported by its emoluments.
